

115 HR 5755 IH: Tools On Our Local Streets to Rehabilitate Communities Act of 2018
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5755IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Culberson (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize community development block grants for providing tools, equipment, and other
			 resources.
	
 1.Short titleThis Act may be cited as the Tools On Our Local Streets to Rehabilitate Communities Act of 2018 or the TOOLS to Rehabilitate Communities Act of 2018. 2.Strengthening community development partnerships with nonprofit organizationsSection 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)) is amended—
 (1)in paragraph (25)(D), by striking and at the end; (2)in paragraph (26), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (27)creating or strengthening partnerships with nonprofit organizations that provide tools, equipment, or other resources to other nonprofit or volunteer organizations assisting in the completion of a community development, revitalization, or rehabilitation project authorized under this subsection..
 3.Increasing awarenessFor each fiscal year beginning after the date of enactment of this Act, the Secretary of Housing and Urban Development shall provide notice to grant applicants and awardees under section 103 of the Housing and Community Development Act of 1974 (42 U.S.C. 5303) that awards provided under title I of such Act (42 U.S.C. 5301 et seq.) may be used to create or strengthen partnerships with nonprofit organizations that provide tools, equipment, or other resources to other nonprofit or volunteer organizations that assist in the completion of a community development, revitalization, or rehabilitation project authorized under such section 103.
		4.Identifying opportunities to increase access to community development partnerships with non-profit
 organizationNot later than the end of the first fiscal year beginning after the date of enactment of this Act, the Secretary of Housing and Urban Development shall issue a report discussing—
 (1)opportunities in existence as of the date of the report for Federal, State, and local governments to partner with nonprofit organizations to complete community development, revitalization, and rehabilitation projects under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.); and
 (2)existing barriers and challenges with respect to those projects. 